       Case 1:20-cv-00721-AJN-KNF Document 24 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/31/2020


  Marcos Acevedo,

                         Plaintiff,
                                                                    20-cv-721 (AJN)
                 –v–
                                                                        ORDER
  Harvard Maintenance Company, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On May 8, 2020, the Court ordered that if Plaintiff either intended to file an amended

complaint or an opposition to Defendants’ motion to dismiss, he was to do so by June 26, 2020.

Dkt. No. 19. On July 21, 2020, the Court sua sponte extended Plaintiff’s deadline to do so. As

of the date of this Order, the Court has not received either an amended complaint or an

opposition to Defendants’ motion to dismiss. Dkt. No. 23.

       IT IS ORDERED that Plaintiff shall serve his opposition to Defendants’ motion to

dismiss by September 9, 2020. If the Court does not receive any opposition by that date, it will

deem Defendants’ motion unopposed. The Clerk’s Office is directed to mail a copy of this order

to Plaintiff and note service on the docket.

       SO ORDERED.

Dated: August 31, 2020
       New York, New York


                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
